EXHIBIT 10.5

UNITED STATES OF AMERICA

DEPARTMENT OF THE TREASURY

COMPTROLLER OF THE CURRENCY

 

  In the Matter of:   )    AA-EC-2010-41   Pacific Capital Bank, National
Association   )      Santa Barbara, California   )   

CONSENT ORDER

WHEREAS, the Comptroller of the Currency of the United States of America
(“Comptroller”),

through his National Bank Examiner, has supervisory authority over Pacific
Capital Bank, National

Association, Santa Barbara, California (“Bank”);

WHEREAS, in the interests of cooperation, the Bank, by and through its duly
elected and acting Board

of Directors (“Board”), has executed a Stipulation and Consent to the Issuance
of a Consent Order (“Stipulation

and Consent”), dated May 10, 2010, that is accepted by the Comptroller; and

WHEREAS, by this Stipulation and Consent, which is incorporated by reference,
the Bank, without

admitting or denying any wrongdoing, has consented to the issuance of this
Consent Order (“Order”) by the

Comptroller.

NOW, THEREFORE, pursuant to the authority vested in him by the Federal Deposit
Insurance Act,

as amended, 12 U.S.C. § 1818, the Comptroller hereby orders that:

ARTICLE I

COMPLIANCE COMMITTEE

(1)         Within ten (10) days, the Board shall appoint a Compliance Committee
of at least three

(3) directors, a majority of whom shall not be employees or controlling
shareholders of the Bank or any of its

affiliates (as the term “affiliate” is defined in 12 U.S.C. § 371c(b)(1)), or a
family member of any such person.

Upon appointment, the names of the members of the Compliance Committee and, in
the event of a change of

the membership, the name of any new

 



--------------------------------------------------------------------------------

member shall be promptly submitted in writing to the Director for Special
Supervision (“Director”). The

Compliance Committee shall be responsible for monitoring and coordinating the
Bank’s adherence to the

provisions of this Order.

(2)         The Compliance Committee shall meet at least monthly.

(3)         Within thirty (30) days of the date of this Order and every thirty
(30) days thereafter, the

Compliance Committee shall submit a written progress report to the Board setting
forth in detail:

 

  (a) a description of the actions needed to achieve full compliance with each
Article of

 

     this Order;

 

  (b) actions taken to comply with each Article of this Order; and

 

  (c) the results and status of those actions.

(4)         The Board shall forward a copy of the Compliance Committee’s report,
with any additional

comments by the Board, to the Director within ten (10) days of receiving such
report.

(5)         All reports or plans which the Bank or Board has agreed to submit to
the Director pursuant to

this Order shall be forwarded, by overnight mail or via email, to the following:

 

Director for Special Supervision   with a copy to: Comptroller of the Currency  
Southern California-North Field Office 250 E Street, S.W.   Comptroller of the
Currency Mail Stop 7-4   550 North Brand Boulevard, Suite 500 Washington, DC
20219   Glendale, California 91203

(6)         The Board shall ensure that the Bank has sufficient processes,
personnel, and control systems

to effectively implement and adhere to all provisions of this Order, and that
Bank personnel have sufficient

training and authority to execute their duties and responsibilities under this
Order.

 

2



--------------------------------------------------------------------------------

ARTICLE II

STRATEGIC PLAN

(1)         Within ninety (90) days, the Board shall forward to the Director for
his review, pursuant to

paragraph (4) of this Article, a written Strategic Plan for the Bank that is
acceptable to the Director, covering at

least a three-year period. At the next Board meeting following receipt of the
Director’s written determination of

no supervisory objection, the Board shall adopt and the Bank (subject to Board
review and ongoing monitoring)

shall implement and thereafter ensure adherence to the Strategic Plan. The
Strategic Plan shall establish

objectives for the Bank’s overall risk profile, earnings performance, growth,
balance sheet mix, off-balance

sheet activities, liability structure, capital adequacy, reduction in the volume
of nonperforming assets, product

line development, and market segments that the Bank intends to promote or
develop, together with strategies to

achieve those objectives, and shall, at a minimum, include:

 

  (a) a mission statement that forms the framework for the establishment of
strategic goals

 

     and objectives;

 

  (b) a description of the Bank’s targeted market(s) and an assessment of the
current and

 

     projected risks and competitive factors in its identified target market(s);

 

  (c) the strategic goals and objectives to be accomplished;

 

  (d) specific actions to improve Bank earnings and accomplish the identified
strategic

 

     goals and objectives;

 

  (e) identification of Bank personnel to be responsible and accountable for
achieving each

 

     goal and objective of the Strategic Plan, including specific time frames;

 

3



--------------------------------------------------------------------------------

  (f) a financial forecast, to include projections for major balance sheet and
income

 

     statement accounts, targeted financial ratios, and growth projections over
the period

 

     covered by the Strategic Plan;

 

  (g) a description of the assumptions used to determine financial projections
and growth

 

     targets;

 

  (h) an identification and risk assessment of the Bank’s present and planned
future product

 

     lines (assets and liabilities) that will be utilized to accomplish the
strategic goals and

 

     objectives established in the Strategic Plan, with the requirement that the
risk

 

     assessment of new product lines must be completed prior to the offering of
such

 

     product lines;

 

  (i) a description of control systems to mitigate risks associated with planned
new

 

     products, growth, or any proposed changes in the Bank’s markets;

 

  (j) an evaluation of the Bank’s internal operations, staffing requirements,
board and

 

     management information systems, and policies and procedures for their
adequacy and

 

     contribution to the accomplishment of the goals and objectives established
in the

 

     Strategic Plan;

 

  (k) a management employment and succession program to promote the retention
and

 

     continuity of capable management;

 

  (l) assigned responsibilities and accountability for the strategic planning
process, new

 

     products, growth goals, and proposed changes in the Bank’s operating
environment;

 

     and

 

  (m) a description of systems to monitor the Bank’s progress in meeting the
Strategic

 

     Plan’s goals and objectives.

 

4



--------------------------------------------------------------------------------

(2)         If the Board’s Strategic Plan under paragraph (1) of this Article is
a sale or merger of the Bank,

the Strategic Plan shall, at a minimum, address the steps that will be taken and
the associated timeline to ensure

that a definitive agreement for the sale or merger is executed not later than
one hundred twenty (120) days after

the receipt of the Director’s written determination of no supervisory objection
pursuant to paragraph (5) of this

Article.

(3)         At least monthly, the Board shall review financial reports and
earnings analyses prepared by

the Bank that evaluate the Bank’s performance against the goals and objectives
established in the Strategic

Plan, as well as the Bank’s written explanation of significant differences
between actual and projected

balance sheets, income statements, and expense accounts, including descriptions
of extraordinary and/or

nonrecurring items. Within ten (10) days of the completion of its review, the
Board shall submit a copy of the

reports to the Director.

(4)         At least quarterly, the Board shall prepare a written evaluation of
the Bank’s performance

against the Strategic Plan, based on the Bank’s monthly reports, analyses, and
written explanations of any

differences between actual performance and the Bank’s strategic goals and
objectives, and shall include a

description of the actions the Board will require the Bank to take to address
any shortcomings, which shall be

documented in the Board meeting minutes. Within ten (10) days of completing its
evaluation, the Board shall

submit a copy to the Director.

(5)         Prior to adoption by the Board, a copy of the Strategic Plan, and
any subsequent amendments

or revisions, shall be forwarded to the Director for review and prior written
determination of no supervisory

objection. Upon receiving a written determination of no supervisory objection
from the Director, the Board

shall adopt and the Bank shall immediately implement and adhere to the Strategic
Plan.

(6)         The Bank may not initiate any action that deviates significantly
from the Board-approved

Strategic Plan without a written determination of no supervisory objection from
the

 

5



--------------------------------------------------------------------------------

Director. The Board must give the Director advance, written notice of its intent
to deviate significantly from

the Strategic Plan, along with an assessment of the impact of such change on the
Bank’s condition, including a

profitability analysis and an evaluation of the adequacy of the Bank’s
organizational structure, staffing,

management information systems, internal controls, and written policies and
procedures to identify, measure,

monitor, and control the risks associated with the change in the Strategic Plan.

(7)         For the purposes of this Article, changes that may constitute a
significant deviation from the

Strategic Plan include, but are not limited to, a change in the Bank’s marketing
strategies, marketing partners,

business lines, underwriting practices and standards, credit administration,
account management, collection

strategies or operations, fee structure or pricing, accounting processes and
practices, or funding strategy, any of

which, alone or in aggregate, may have a material impact on the Bank’s
operations or financial performance; or

any other changes in personnel, operations, or external factors that may have a
material impact on the Bank’s

operations or financial performance. For purposes of this paragraph, “personnel”
shall include the president,

chief executive officer, chief operating officer, chief financial officer, chief
credit officer, chief compliance

officer, risk manager, auditor, member of the Bank’s board of directors, or any
other position subsequently

identified in writing by the Director. The Board shall ensure that all policies
or directives of the Bank’s holding

company or any affiliate bank that affect the Bank are in the Bank’s best
interest.

(8)         The Board shall either approve or record its lack of approval of
policies or directives of the

Bank’s holding company or any affiliate bank that affect the Bank. The Board
shall monitor the effect of such

policies or directives upon the Bank and shall notify the Bank’s holding company
or affiliate bank of any

modifications that are necessary to protect the Bank. If the Bank’s holding
company or affiliate bank does not

adequately address the Bank’s concerns,

 

6



--------------------------------------------------------------------------------

the Board shall dissent on the record and shall take appropriate action to
protect the Bank. Such action may

include, but is not limited to, hiring an independent legal counsel or
accountant.

ARTICLE III

CAPITAL PLAN AND HIGHER MINIMUMS

(1)         The Bank shall within one hundred twenty (120) days achieve and
thereafter maintain

the following minimum capital ratios (as defined in 12 C.F.R. Part 3):

 

  (a) Total capital at least equal to twelve percent (12%) of risk-weighted
assets;

 

  (b) Tier 1 capital at least equal to nine percent (9%) of adjusted total
assets.1

(2)         The requirement in this Order to meet and maintain a specific
capital level means that the

Bank is not “well capitalized” for purposes of 12 U.S.C. § 1831o and 12 C.F.R.
Part 6, pursuant to 12

C.F.R. § 6.4(b)(1)(iv).

(3)         Within ninety (90) days, the Board shall forward to the Director for
his review, pursuant

to paragraph (6) of this Article, a written Capital Plan for the Bank,
consistent with the Strategic Plan

pursuant to Article II, covering at least a three-year period. At the next Board
meeting following receipt

of the Director’s written determination of no supervisory objection, the Board
shall adopt and the Bank

(subject to Board review and ongoing monitoring) shall implement and thereafter
ensure adherence to

the Capital Plan. The Capital Plan shall include:

 

  (a) specific plans for the achievement and maintenance of adequate capital,
which may

 

     in no event be less than the requirements of paragraph (1) of this Article;

 

 

 

 

1 Adjusted total assets is defined in 12 C.F.R. § 3.2(a) as the average total
assets figure required to be computed for and stated in the Bank’s most recent
quarterly Consolidated Report of Condition and Income minus end-of-quarter
intangible assets, deferred tax assets, and credit-enhancing interest-only
strips, that are deducted from Tier 1 capital, and minus nonfinancial equity
investments for which a Tier 1 capital deduction is required pursuant to section
2(c)(5) of Appendix A of 12 C.F.R. Part 3.

 

7



--------------------------------------------------------------------------------

  (b) projections for growth and capital requirements, based upon a detailed
analysis of

 

     the Bank’s assets, liabilities, earnings, fixed assets, and off-balance
sheet activities;

 

  (c) projections of the sources and timing of additional capital to meet the
Bank’s

 

     future needs, as set forth in the Strategic Plan;

 

  (d) identification of the primary sources from which the Bank will maintain an

 

     appropriate capital structure to meet the Bank’s future needs, as set forth
in the

 

     Strategic Plan;

 

  (e) specific plans detailing how the Bank will comply with restrictions or
requirements

 

     set forth in this Order and with 12 U.S.C. § 1831o, including the
restrictions against

 

     brokered deposits in 12 C.F.R. § 337.6; and

 

  (f) contingency plans that identify alternative methods to strengthen capital,
should

 

     the primary source(s) under paragraph (d) of this Article not be available.

(4)         From the effective date of this Order, the Board is prohibited from
entering into any

arrangement, activity, or fee arrangement that would result in the transfer,
reduction or depletion of

the Bank’s capital base for the benefit of another affiliate, insider, or
related entity.

(5)         The Bank may pay a dividend or make a capital distribution only:

 

  (a) when the Bank is in compliance with its approved Capital Plan and would
remain

 

     in compliance with its approved Capital Plan immediately following the
payment

 

     of any dividend;

 

  (b) when the Bank is in compliance with 12 U.S.C. §§ 56 and 60; and

 

  (c) following the prior written determination of no supervisory objection by
the Director.

 

8



--------------------------------------------------------------------------------

(6)         Prior to adoption by the Board, a copy of the Capital Plan shall be
submitted to the

Director for a prior written determination of no supervisory objection. Upon
receiving a written

determination of no supervisory objection from the Director, the Board shall
adopt and the Bank shall

immediately implement and adhere to the Capital Plan. The Board shall review and
update the Bank’s

Capital Plan at least annually and more frequently if necessary or if requested
by the Director. Revisions

to the Bank’s Capital Plan shall be submitted to the Director for a prior
written determination of no

supervisory objection.

(7)         If the Bank fails to submit an acceptable Capital Plan as required
by paragraph (3) of

this Article, fails to implement or adhere to a Capital Plan to which the
Director has taken no supervisory

objection pursuant to paragraph (6) of this Article, or fails to achieve and
maintain the minimum capital

ratios as required by paragraph (1) of this Article; then in the sole discretion
of the Director, the Bank

shall, upon direction of the Director, within thirty (30) days develop and shall
submit to the Director for

his review and prior written determination of no supervisory objection a
Disposition Plan that shall detail

the Board’s proposal to sell or merge the Bank, or liquidate the Bank under 12
U.S.C. § 181.

 

  (a) In the event that the Disposition Plan submitted by the Bank’s Board
outlines a

 

     sale or merger of the Bank, the Disposition Plan shall, at a minimum,
address the

 

     steps that will be taken and the associated timeline to ensure that a
definitive

 

     agreement for the sale or merger is executed not later than one hundred
twenty

 

     (120) days after the receipt of the Director’s written determination of no

 

     supervisory objection to the Disposition Plan.

 

  (b) If the Disposition Plan outlines a liquidation of the Bank, the
Disposition Plan shall

 

     detail the actions and steps necessary to accomplish the liquidation in
conformance

 

    

with 12 U.S.C. §§ 181 and 182, and the dates by

 

9



--------------------------------------------------------------------------------

  which each step of the liquidation shall be completed, including the date by
which

 

     the Bank will terminate the national bank charter. In the event of
liquidation, the

 

     Bank shall hold a shareholder vote, pursuant to 12 U.S.C. § 181, and
commence

 

     liquidation within thirty (30) days of receiving the Director’s written
determination

 

     of no supervisory objection to the Disposition Plan.

(8)         After the Director has advised the Bank in writing that he does not
take supervisory

objection to the Disposition Plan, the Board shall immediately adopt and
implement, and shall thereafter

ensure adherence to, the terms of the Disposition Plan. Failure to submit a
timely, acceptable Disposition

Plan, or failure to implement and adhere to the Disposition Plan after the Board
obtains a written

determination of no supervisory objection from the Director, may be deemed a
violation of this Order,

in the exercise of the Director’s sole discretion.

ARTICLE IV

BOARD TO ENSURE COMPETENT MANAGEMENT

(1)         The Board shall ensure that the Bank has competent management in
place on a full-time

basis in all executive officer positions to carry out the Board’s policies;
ensure compliance with this

Order; ensure compliance with applicable laws, rules, and regulations; and
manage the day-to-day

operations of the Bank in a safe and sound manner.

(2)         Within ninety (90) days, the Board (with the exception of any Bank
executive officers)

shall prepare a written assessment of the capabilities of the Bank’s executive
officers to perform present

and anticipated duties, taking into account the findings contained in the most
recent Report of Examination,

and factoring in the officer’s past actual performance, experience, and
qualifications, compared to their

position description, duties and responsibilities, with particular emphasis on
their proposed responsibilities

to execute the Strategic Plan and correct

 

10



--------------------------------------------------------------------------------

the concerns raised in the most recent Report of Examination. Upon completion, a
copy of the written

assessment shall be submitted to the Director.

(3)         If the Board determines that an officer’s performance, skills or
abilities need improvement,

the Board will, within thirty (30) days following its determination, require the
Bank to develop and

implement a written program, with specific time frames, to improve the officer’s
performance, skills

and abilities. Upon completion, a copy of the written program shall be submitted
to the Director.

(4)         If the Board determines that an officer will not continue in his/her
position, the Board

shall document the reasons for this decision in its assessment performed
pursuant to paragraph (2) of

this Article, and shall within sixty (60) days of such vacancy identify and
provide notice to the Director,

pursuant to paragraph (5) of this Article, of a qualified and capable candidate
for the vacant position who

shall be vested with sufficient executive authority to ensure the Bank’s
compliance with this Order and the

safe and sound operation of functions within the scope of that position’s
responsibility.

(5)         Prior to the appointment of any individual to an executive officer
position, the Board

shall submit to the Director written notice, which notice shall include the
information set forth in 12

C.F.R. § 5.51 and the Comptroller’s Licensing Manual. The Director shall have
the power to disapprove

the appointment of the proposed executive officer in his sole discretion.
However, the failure to exercise

such veto power shall not constitute an approval or endorsement of the proposed
officer. The requirement

to submit information and the prior disapproval provisions of this Article are
based upon the authority of

12 U.S.C. § 1818(b) and this Order and do not require the Comptroller or the
Director to complete his

review and act on any such information or authority within ninety (90) days. The
Director’s decision is

final and is not subject to appeal.

 

11



--------------------------------------------------------------------------------

(6)         The Board shall perform, at least annually, a written performance
appraisal for each

Bank executive officer that establishes objectives by which the officer’s
effectiveness will be measured,

evaluates performance according to the position’s description and
responsibilities, and assesses

accountability for action plans to remedy issues raised in Reports of
Examination or audit reports.

Upon completion, copies of the performance appraisals shall be submitted to the
Director. The Board

shall ensure that the Bank addresses any identified deficiencies in a manner
consistent with paragraphs

(3) and (4) of this Article.

ARTICLE V

LOAN PORTFOLIO MANAGEMENT

(1)         Within sixty (60) days, Board shall adopt and the Bank (subject to
Board review and

ongoing monitoring) shall implement and thereafter ensure adherence to a written
credit policy to improve

the Bank’s loan portfolio management. The credit policy shall include (but not
be limited to):

 

  (a) a description of the types of credit information required from borrowers
and

 

     guarantors, including (but not limited to) annual audited statements,
interim

 

     financial statements, personal financial statements, and tax returns with
supporting

 

     schedules;

 

  (b) procedures that require any extension of credit (new, maturity extension,
or renewal)

 

     is made only after obtaining and validating current credit information
about the

 

     borrower and any guarantor sufficient to fully assess and analyze the
borrower’s

 

     and guarantor’s cash flow, debt service requirements, contingent
liabilities, and

 

     global liquidity condition, and only after the credit officer prepares a
documented

 

     credit analysis;

 

12



--------------------------------------------------------------------------------

  (c) procedures that require any extension of credit (new, maturity extension,
or renewal)

is made only after obtaining and documenting the current valuation of any

supporting collateral, perfecting and verifying the Bank’s lien position, and
that

reasonable limits are established on credit advances against collateral, based
on a

consideration of (but not limited to) a realistic assessment of the value of
collateral,

the ratio of loan to value, and overall debt service requirements;

 

  (d) procedures to ensure that appraisals, updates and evaluations are ordered
in a timely

manner;

 

  (e) procedures to ensure that loans made for the purpose of constructing or
developing

real estate include (but are not limited to) requirements to:

 

  (i) obtain and evaluate detailed project plans; detailed project budget; time

frames for project completion; detailed market analysis; and sales

projections, including projected absorption rates;

 

  (ii) conduct stress testing of significant project and lending; and

 

  (iii) obtain current documentation sufficient to support a detailed analysis
of

the financial condition of borrowers and significant guarantors.

 

  (f) requirement that borrowers and/or guarantors maintain any collateral
margins

established in the credit approval process;

 

  (g) procedures that prohibit the capitalization of accrued interest on any
loan renewal or

extension;

 

  (h) procedures that prohibit, on any loan renewal, extension or modification,
the

establishment of a new interest reserve using the proceeds of any Bank loan to
the

same borrower or guarantor;

 

13



--------------------------------------------------------------------------------

  (i) procedures to ensure that all exceptions to the credit policy shall be
clearly

documented on the loan offering sheet, problem loan report, and other MIS; and

approved by the Board or a committee thereof before the loan is funded or

renewed;

 

  (j) credit risk rating definitions consistent with applicable regulatory
guidance;

 

  (k) procedures for early problem loan identification, to ensure that credits
are accurately

risk rated at least monthly;

 

  (l) procedures governing the identification and accounting for nonaccrual
loans that are

consistent with the requirements contained in the Call Report Instructions;

 

  (m) procedures that are consistent with the guidelines outlined in the
Commercial Real

Estate and Construction Lending, A-CRE, of the Comptroller’s Handbook;

 

  (n) procedures to ensure that loan policy underwriting standards are
consistently applied;

and

 

  (o) prudent lending and approval limits for lending officers that are
commensurate with

their experience and qualifications, and that prohibit combining individual
lending

officers’ lending authority to increase limits.

(2)         The Board shall ensure that Bank personnel performing credit
analyses are adequately trained

in cash flow analysis, particularly analysis using information from tax returns,
and that processes are in place

to ensure that additional training is provided as needed.

(3)         Within sixty (60) days the Board shall establish a written
performance appraisal and salary

administration process for loan officers that adequately considers performance
relative

 

14



--------------------------------------------------------------------------------

to job descriptions, policy compliance, documentation standards, accuracy in
credit grading, and other loan

administration matters.

(4)         The Board shall, at least on an annual basis, review the policy
developed pursuant to this

Article, and revise it as appropriate.

ARTICLE VI

CONCENTRATIONS OF CREDIT

(1)         Within sixty (60) days, the Board shall develop, implement, and
thereafter ensure Bank

adherence to a written concentration management program consistent with OCC
Bulletin 2006-46,

Concentrations in Commercial Real Estate (“CRE”) Lending, Sound Risk Management
Practices, dated

December 6, 2006. The program shall include, but not be limited to, the
following:

 

  (a) policy guidelines address the level and nature of exposures acceptable to
the

institution and that set concentration limits, including limits on commitments
to

individual borrowers and appropriate sub-limits; procedures to identify and
quantify

the nature and level of risk presented by concentrations, including review of
reports

describing changes in conditions in the Bank’s markets;

 

  (b) development of CRE concentration limits stratified by type, locality,
individual

builder/ developer and individual property, and other meaningful measures
supported

by written analysis;

 

  (c) the establishment of an overall CRE reduction strategy that includes a
particular

strategy for reducing the construction and development portfolio;

 

15



--------------------------------------------------------------------------------

  (d) appropriate strategies for managing other concentration levels, including
a

contingency plan to reduce or mitigate concentrations in the event of adverse

market conditions;

 

  (e) procedures to periodically review and revise, as appropriate, risk
exposure limits and

sub-limits to conform to any changes in the institution’s strategies and to
respond to

changes in market conditions;

 

  (f) periodic portfolio-level stress tests or sensitivity analyses to quantify
the impact of

changing economic conditions on asset quality, earnings, and capital;

 

  (g) significant individual loan stress testing and/or sensitivity analysis to
quantify the

impact of changing economic conditions on asset quality, earnings, and capital;

 

  (h) monthly reports to the Board, to include the following, as appropriate:

 

  (i) a summary of concentration levels, by type and subtype;

 

  (ii) a synopsis of the Bank’s market analysis;

 

  (iii) a discussion of recommended strategy when concentrations approach or

exceed Board-approved limits;

 

  (iv) a synopsis of changes in risk levels by concentration type and subtype,
with

discussion of recommended changes in credit administration procedures (for

example, underwriting practices, risk rating, monitoring, and training); and

 

  (v) other meaningful analysis.

(2)         The Board shall forward a copy of the program required in paragraph
(1) above, and any

concentration reports, studies, or analyses to the Director.

ARTICLE VII

 

16



--------------------------------------------------------------------------------

CREDIT AND COLLATERAL EXCEPTIONS

(1)         Except as otherwise provided herein, the Bank shall obtain current
and complete credit

information on all loans lacking such information, including those listed in the
most recent Report of

Examination (within sixty (60) days from the effective date of this Order), in
any subsequent Report (within

sixty (60) days from the issuance of such Report), in any internal or external
loan review (within sixty (60)

days from the completion of such review), or in any listings of loans lacking
such information provided to

management by the National Bank Examiners (within sixty (60) days from receipt
of such listing). The Bank

shall maintain a list of any credit exceptions that have not been corrected
within the timeframe discussed above.

This list shall include an explanation of the actions taken to correct the
exception, the reasons why the

exception has not yet been corrected, and a plan to correct the exception.

(2)         Except as otherwise provided herein, the Bank shall ensure proper
collateral documentation is

maintained on all loans and correct each collateral exception listed in the most
recent Report of Examination

(within sixty (60) days from the effective date of this Order), in any
subsequent Report (within sixty (60) days

from the issuance of such Report), in any internal or external loan review
(within sixty (60) days from the

completion of such review), or in any listings of loans lacking such information
provided to management by the

National Bank Examiners (within sixty (60) days from the receipt of such
listing). The Bank shall maintain a

list of any collateral exceptions that have not been corrected within the
timeframe discussed above. This list

shall include an explanation of the actions taken to correct the exception, the
reasons why the exception has not

yet been corrected, and a plan to correct the exception.

(3)         Effective immediately, the Bank may grant, extend, renew, alter or
restructure any loan or

other extension of credit only after:

 

  (a) documenting the specific reason or purpose for the extension of credit;

 

17



--------------------------------------------------------------------------------

  (b) identifying the expected source of repayment in writing;

 

  (c) structuring the repayment terms to coincide with the expected source of
repayment;

 

  (d) documenting, with adequate supporting material, the value of collateral
and properly

perfecting the Bank’s lien on it where applicable; and

 

  (e) obtaining and analyzing current and complete credit information, including
cash flow

analysis, where loans are to be repaid from operations and global cash flow
analysis,

where loan repayment is expected from other sources such as Guarantors, unless

 

  (i) a majority of the full Board (or a designated committee thereof) certifies
in

writing the specific reasons why obtaining and analyzing this information

would be detrimental to the best interests of the Bank; and

 

  (ii) a copy of the Board certification is maintained in the credit file of the

affected borrower(s).

ARTICLE VIII

CONSUMER MORTGAGE CREDIT RISK MANAGEMENT

(1)         Within sixty (60) days, the Board shall develop, implement, and
thereafter ensure Bank

adherence to a written program to reduce the high level of credit risk from
Consumer Mortgage credits

in the Bank consistent with OCC Bulletin 2005-22, Home Equity Lending: Credit
Risk Management

Guidance, dated May 16, 2005. The program shall include, but not be limited to:

 

18



--------------------------------------------------------------------------------

  (a) procedures to strengthen credit underwriting in the Consumer Mortgage
portfolio;

 

  (b) procedures to identify high-risk accounts at an early stage, which may
include but

should not necessarily be limited to:

 

  (i) refreshing credit scores periodically;

 

  (ii) evaluating available risk scores such as behavior, bankruptcy, deposit
and

overdraft protection, or other bureau risk scores for use in improving the

targeting of increased customer risk;

 

  (iii) identifying accounts where first lien mortgages were financed or
refinanced

 

     over the past five years and compare to other risk factors;

 

  (iv) identifying first lien mortgages where the outstanding balance increased
or

remained constant through cash outs, negative amortization, or

nontraditional mortgage products and compare to other risk factors;

 

  (v) isolating and analyzing elements of risk within payment history or
patterns,

utilization, geography (by county, MSA, zip code), investment, business, or

non-owner occupied residential collateral;

 

  (vi) requesting additional financial information where decisions depend on

borrower repayment capacity; and

 

  (vii) ensuring that methods exist to monitor and evaluate the performance of
all

customer products within a banking relationship.

 

19



--------------------------------------------------------------------------------

  (c) loan workout and loss mitigation strategies based on the following
considerations:

 

  (i) alternative strategies such as line reduction, line reduction with open to
buy,

and early amortization programs should be analyzed to maximize

profitability and minimize risk;

 

  (ii) limiting additional line increase offers may be appropriate based on an

evaluation of account characteristics;

 

  (iii) ensuring that methods used to notify borrowers of action that impacts

 

     account usage do not create, versus prevent, performance issues;

 

  (iv) workout and rewrite programs for current accounts with identified issues,

accounts with a recent delinquency pattern, or accounts currently past due;

and

 

  (v) the current level of risk and the degree of decline in taking actions as a
result

 

     of credit score degradation.

(2)         Upon implementation, the Board shall submit a written description of
the program required by

this Article to the Director.

(3)         At least monthly, the Board shall prepare a written assessment of
the Bank’s consumer

mortgage credit risk, which shall evaluate the Bank’s progress under the
aforementioned program. The

Board shall submit a copy of this assessment to the Director.

ARTICLE IX

RETAIL MORTGAGE LOAN COLLECTIONS

(1)         Within sixty (60) days, the Board shall revise, adopt and implement
a written program

(including appropriate revisions to policies and procedures) designed to improve
and

 

20



--------------------------------------------------------------------------------

strengthen its collection efforts relating to delinquent retail mortgage loans,
to include, at a minimum:

 

  (a) the designation of an officer within the Delinquency Management Unit
(“DMU”)

responsible for ensuring the timely, effective collection of delinquent retail
mortgage

loans;

 

  (b) procedures to manage, monitor, adjust and support as necessary, the
overall collection

strategies that include at a minimum, daily call tactics, early risk
identification and

behavior assessment;

 

  (c) procedures to utilize attributes of existing third-party loan
administration programs to

target collection and line management efforts;

 

  (d) procedures to manage, monitor and support workout strategies and programs;

 

  (e) procedures to adapt collection strategies to the loan classification
requirement,

 

     including charge-down and charge-off criteria, as identified in OCC
Bulletin

 

     2000-20, FFIEC Uniform Retail Classification and Account Management Policy,

 

     dated June 20, 2000;

 

  (f) procedures to require the forwarding of detailed account information on
delinquent

accounts to the Real Estate Assessment Committee (“REACC”) for assessment and

disposition decisions;

 

  (g) the development of control functions within the DMU to monitor adherence
to

 

     policy and procedures; and

 

  (h) requirements for an effective internal or external credit review and audit
function to

assess both credit and operational risk.

 

21



--------------------------------------------------------------------------------

(2)         Upon completion, that Board shall submit a copy of the program
required by this Article to the

Director.

ARTICLE X

RETAIL MORTGAGE LOAN LOSS RECOGNITION

(1)         Within sixty (60) days, the Board shall revise, adopt and implement
a written program

(including appropriate revisions to policies and procedures) designed to ensure
that the Bank recognizes

loss relating to delinquent retail mortgage loans in a timely manner in
compliance with OCC Bulletin

2000-20, FFIEC Uniform Retail Classification and Account Management Policy and
Generally

Accepted Accounting Principles (“GAAP”). The program shall include, at a
minimum:

 

  (a) the designation of an officer responsible for determining foreclosure
decisions and the

recognition of loss;

 

  (b) the development of appropriate procedures and Management Information
Systems

(“MIS”) for the timely management of risk in the retail portfolios, to include
at a

minimum, monthly reporting of past due and classified retail loans to the Real
Estate

Asset Assessment Committee (“REAAC”) that includes detailed information related

to the borrower’s repayment capacity and willingness, collateral support, prior

charge-off amounts, modification terms and other relevant information necessary

to analyze and develop appropriate workout and foreclosure strategies;

 

  (c) procedures and responsibility for the monthly reconciliation of the retail
mortgage

 

     loan portfolio to the Bank’s general ledger; and

 

22



--------------------------------------------------------------------------------

  (d) procedures to ensure that losses in the retail portfolios are recognized
in a timely

 

     manner and are documented under the appropriate authority in the books and
records

 

     of the Bank.

(2)         Upon completion, that Board shall submit a copy of the program
required by this Article to the

Director.

ARTICLE XI

COMMERCIAL CREDIT RISK RATINGS

(1)         Within sixty (60) days, the Board shall prepare and submit to the
Director for a prior written

determination of no supervisory objection, a written program designed to ensure
that the risk associated

with the Bank’s commercial loans is properly reflected and accounted for on the
Bank’s books and

records, to include, at a minimum, provisions requiring that:

 

  (a) the Bank’s loans and other assets are appropriately and timely risk rated
and charged

 

     off by the lending officers using a loan grading system that is based upon
current

 

     facts, existing repayment terms and that is consistent with the guidelines
set forth in

 

     Rating Credit Risk, A-RCR, of the Comptroller’s Handbook;

 

  (b) loan officers are accountable for failing to appropriately and timely risk
rate and/or

 

     place loans on nonaccrual; and

 

  (c) loan officer failure to properly risk rate and/or place loans on
nonaccrual is

 

     considered in periodic performance reviews and compensation.

(2)         After the OCC has advised the Bank in writing that it does not take
supervisory objection to the

program required by this Article, the Board shall immediately implement, and
shall thereafter ensure

adherence to its terms.

ARTICLE XII

 

23



--------------------------------------------------------------------------------

LOAN REVIEW

(1)         Within thirty (30) days, the Board shall establish an effective,
independent, and on-going loan

review program to review, at least quarterly, the Bank’s loan and lease
portfolios, to assure the timely

identification and categorization of problem credits. The program shall provide
for a written report to be filed

with the Board promptly after each review, and the program shall employ a loan
and lease rating system

consistent with the guidelines set forth in “Rating Credit Risk” and “Allowance
for Loan and Lease Losses,”

Booklets A-RCR and A-ALLL, respectively, of the Comptroller’s Handbook. Such
reports shall include, at a

minimum:

 

  (a) the loan review scope and coverage parameters;

 

  (b) conclusions regarding the overall quality of the loan and lease
portfolios;

 

  (c) the identification, type, rating, and amount of problem loans and leases;

 

  (d) the identification and amount of delinquent loans and leases;

 

  (e) credit and collateral documentation exceptions;

 

  (f) loans meeting the criteria for non-accrual status;

 

  (g) the identity of the loan officer(s) of each loan reported in accordance
with

 

     subparagraphs (b) through (e);

 

  (h) the identification and status of credit-related violations of law, rule,
or regulation;

 

  (i) concentrations of credit; and

 

  (j) loans and leases in nonconformance with the Bank’s lending and leasing
policies, and

exceptions to the Bank’s lending and leasing policies.

(2)         The Board shall evaluate the loan and lease review report(s) and
shall ensure that immediate,

adequate, and continuing remedial action, as appropriate, is taken upon all
findings

 

24



--------------------------------------------------------------------------------

noted in the report(s). The Board shall also ensure that the Bank preserves
documentation of any actions to

collect or strengthen assets identified as problem credits.

ARTICLE XIII

FINANCIAL ACCOUNTING STANDARDS (“FAS”) 114

(1)         Within sixty (60) days, the Board shall adopt, implement, and
thereafter ensure adherence to a

revised set of written policies and procedures for determining whether a loan is
impaired and for measuring the

amount of the impairment to ensure that the Bank maintains an adequate Allowance
for Loan and Lease Losses

(“Allowance”), consistent with Statement of Financial Accounting Standards
No. 114, Accounting by Creditors

for Impairment of a Loan. The revised policies and procedures shall include at a
minimum:

 

  (a) required documentation of initial impairment decisions;

 

  (b) the identification of the appropriate method used to determine impairment
for

 

     particular credits, and documentation of the reasons that method was
chosen;

 

  (c) documentation of the amount of impairment booked for each credit;

 

  (d) mandatory review of the appropriateness of “zero” allocations for credits
that are

impaired;

 

  (e) the inclusion of any recent charge-offs in the FAS 114 analysis; and

 

  (f) support for each determination that a loan is collateral dependent.

(2)         Upon implementation, the Board shall submit a copy of the policies
and procedures required by

this Article to the Director.

ARTICLE XIV

 

25



--------------------------------------------------------------------------------

ALLOWANCE FOR LOAN AND LEASE LOSSES

(1)          Within thirty (30) days, the Board shall require and the Bank shall
implement and thereafter

adhere to a program for the maintenance of an adequate Allowance for Loan and
Lease Losses (“ALLL”). The

program shall be consistent with the comments on maintaining a proper ALLL found
in the Interagency Policy

Statement on the ALLL contained in OCC Bulletin 2006-47 (dated December 13,
2006) and with “Allowance

for Loan and Lease Losses,” booklet A-ALLL of the Comptroller’s Handbook, and
shall incorporate the

following:

 

  (a) internal risk ratings of loans;

 

  (b) results of the Bank’s independent loan review;

 

  (c) criteria for determining which loans will be reviewed under Financial
Accounting

Standard (“FAS”) 114, how impairment will be determined, and procedures to
ensure

that the analysis of loans complies with FAS 114 requirements;

 

  (d) criteria for determining FAS 5 loan pools and an analysis of those loan
pools;

 

  (e) recognition of non-accrual loans in conformance with generally accepted
accounting

principles (“GAAP”) and regulatory guidance;

 

  (f) loan loss experience;

 

  (g) trends of delinquent and non-accrual loans;

 

  (h) concentrations of credit in the Bank; and

 

  (i) present and projected economic and market conditions.

(2)         The program shall provide for a review of the ALLL by the Board at
least once each calendar

quarter. Any deficiency in the ALLL shall be remedied in the quarter it is
discovered, prior to filing the

Consolidated Reports of Condition and Income, by additional provisions from
earnings.

 

26



--------------------------------------------------------------------------------

Written documentation shall be maintained of the factors considered and
conclusions reached by the Board in

determining the adequacy of the ALLL and made available for review by Bank
Examiners.

(3)         A copy of the Board’s ALLL program, and any subsequent revisions to
the program, shall be

submitted to the Director.

ARTICLE XV

CRITICIZED ASSETS

(1)         Within sixty (60) days, the Board shall adopt and the Bank (subject
to Board review and

ongoing monitoring) shall implement and thereafter ensure adherence to a written
program designed to protect

the Bank’s interest in those assets criticized in the most recent Report of
Examination (“ROE”), in any

subsequent ROE, by any internal or external loan review, or in any list provided
to management by the

National Bank Examiners during any examination as “doubtful,” “substandard,” or
“special mention.” The

program shall include the development of Criticized Asset Reports (“CARs”)
identifying all credit

relationships and other assets totaling in aggregate two million dollars
($2,000,000) or more, criticized as

“doubtful,” “substandard,” or “special mention.” The CARs must be updated and
submitted to the Board and

the Directors monthly. Each CAR shall cover an entire credit relationship and
include, at a minimum, analysis

and documentation of the following:

 

  (a) the origination date and any renewal or extension dates, amount, purpose
of the loan,

 

     and the originating and current loan officer(s);

 

  (b) the expected primary and secondary sources of repayment, and an analysis
of the

 

     adequacy of the repayment source;

 

  (c) the appraised value of supporting collateral and the position of the
Bank’s lien on

 

     such collateral, where applicable, as well as other necessary documentation
to

 

     support the current collateral valuation;

 

27



--------------------------------------------------------------------------------

  (d) an analysis of current and complete credit information, including cash
flow analysis

 

     where loans are to be repaid from operations;

 

  (e) results of any FAS 114 impairment analysis;

 

  (f) significant developments, including a discussion of changes since the
prior CAR, if

 

     any; and

 

  (g) the proposed action to eliminate the basis of criticism and the time frame
for its

 

     accomplishment, including an appropriate exit strategy.

(2)         The Bank may not extend credit, directly or indirectly, including
renewals, modifications or

extensions, to a borrower whose loans or other extensions of credit are
criticized in any ROE, in any internal or

external loan review, or in any list provided to management by the National Bank
Examiners during any

examination, unless and until each of the following conditions is met:

 

  (a) the Board, or a designated committee thereof, finds that the extension of
additional

 

     credit is necessary to promote the best interests of the Bank and that
prior to

 

     renewing, modifying or extending any additional credit, a majority of the
full

 

     Board (or designated committee) approves the credit extension and records,
in

 

     writing, why such extension is necessary to promote the best interests of
the Bank.

 

     A copy of the findings and approval of the Board or designated committee
shall be

 

     maintained in the credit file of the affected borrower and made available
for review

 

     by National Bank Examiners;

 

  (b) the Bank performs a written credit and collateral analysis as required by
paragraph

 

     (1)(d) of this Article and, if necessary, the proposed action referred to
in paragraph

 

     (1)(g) of this Article is revised, as appropriate; and

 

28



--------------------------------------------------------------------------------

  (c) the Board, or a designated committee thereof, finds that the Board’s
formal plan

 

     to collect or strengthen the criticized asset will not be compromised by
the

 

     extension of additional credit. A copy of the findings and approval of the
Board

 

     or designated committee shall be maintained in the credit file of the
affected

 

     borrower and made available for review by National Bank Examiners.

ARTICLE XVI

OTHER REAL ESTATE OWNED - ACTION PLANS

(1)         Within sixty (60) days, the Board shall adopt, implement, and
thereafter ensure Bank

adherence to action plans for each parcel of OREO to ensure that these assets
are managed in accordance

with 12 U.S.C. § 29 and 12 C.F.R. Part 34, Subpart E. At a minimum, the plans
shall:

 

  (a) identify the Bank officer(s) responsible for managing and authorizing
transactions

 

     relating to the OREO properties;

 

  (b) include proper accounting procedures for OREO properties from transfer to
the Bank;

 

  (c) contain procedures to require timely appraisals pursuant to 12 C.F.R. §
34.85 and

 

     12 C.F.R. Part 34, Subpart C;

 

  (d) contain an analysis of each OREO property that compares the cost to carry
against

 

     the financial benefits of near-term sale;

 

  (e) detail the marketing strategies for each parcel;

 

  (f) identify targeted time frames for disposing of each parcel of OREO;

 

  (g) establish targeted write-downs at periodic intervals in the event that
marketing

 

     strategies are unsuccessful;

 

29



--------------------------------------------------------------------------------

  (h) establish procedures to require periodic market valuations of each
property, and

 

     the methodology to be used; and

 

  (i) provide for reports to the Board on the status of OREO properties on at
least

 

     a quarterly basis.

(2)         Upon adoption, the Board shall submit copies of the action plans and
the quarterly

reports required by paragraph (1)(i) to the Director.

ARTICLE XVII

LIQUIDITY RISK MANAGEMENT

(1)         Within sixty (60) days the Bank shall take action to maintain
adequate sources of stable

funding given the Bank’s anticipated liquidity and funding needs. Such actions
shall include, but not be

limited to:

 

  (a) reduction of wholesale or credit sensitive liabilities and/or increase of
liquid assets;

 

     and

 

  (b) implementation of and adherence to a policy on the Bank’s use of wholesale
or

 

     credit sensitive liabilities.

(2)         The Board shall review the Bank’s liquidity on a monthly basis. Such
reviews shall consider:

 

  (a) a maturity schedule of certificates of deposit;

 

  (b) the volatility of demand deposits including escrow deposits;

 

  (c) the amount and type of loan commitments and standby letters of credit;

 

  (d) an analysis of the continuing availability and volatility of present
funding sources;

 

  (e) an analysis of the impact of decreased cash flow from the Bank’s loan
portfolio

 

     resulting from delinquent and non-performing loans;

 

30



--------------------------------------------------------------------------------

  (f) an analysis of the impact of decreased cash flow from the sale of loans or

 

     loan participations; and

 

  (g) geographic disbursement of and risk from brokered deposits, including
those

 

     from deposit placement programs.

(3)         The Board shall take appropriate action to ensure adequate sources
of liquidity in relation

to the Bank’s needs. Monthly reports shall set forth liquidity requirements and
sources and establish

a contingency plan. Copies of these reports shall be forwarded to the Director.

ARTICLE XVIII

ADMINISTRATIVE APPEALS AND EXTENSIONS OF TIME

(1)         If the Bank requires an extension of any timeframe within this
Order, the Board shall

submit a written request to the Director asking for relief. Any written requests
submitted pursuant to this

Article shall include a statement setting forth in detail the special
circumstances that prevent the Bank

from complying with a provision and that require an extension of a timeframe
within this Order.

(2)         All such requests shall be accompanied by relevant supporting
documentation, and any

other facts upon which the Bank relies. The Director’s decision concerning a
request is final and not subject

to further review.

ARTICLE XIX

OTHER PROVISIONS

(1)         Although the Bank is required to submit certain proposed actions and
programs for the

review or prior written determination of no supervisory objection of the
Director, the Board has the

ultimate responsibility for proper and sound management of the Bank and the
completeness and accuracy

of the Bank’s books and records.

 

31



--------------------------------------------------------------------------------

(2)         It is expressly and clearly understood that if, at any time, the
Comptroller deems it

appropriate in fulfilling the responsibilities placed upon him by the several
laws of the United States

of America to undertake any action affecting the Bank, nothing in this Order
shall in any way inhibit,

estop, bar, or otherwise prevent the Comptroller from so doing.

(3)         Except as otherwise expressly provided herein, any time limitations
imposed by this

Order shall begin to run from the effective date of this Order.

(4)         The provisions of this Order are effective upon issuance of this
Order by the Comptroller,

through his authorized representative whose signature appears below, and shall
remain effective and

enforceable, except to the extent that, and until such time as, any provisions
of this Order shall have been

amended, suspended, waived, or terminated in writing by the Comptroller.

(5)         In each instance in this Order in which the Board or a Board
committee is required to

ensure adherence to and undertake to perform certain obligations of the Bank,
including the obligation

to implement plans, policies or other actions, it is intended to mean that the
Board or Board committee shall:

 

  (a) authorize and adopt such actions on behalf of the Bank as may be necessary
for the

 

     Bank to perform its obligations and undertakings under the terms of this
Order;

 

  (b) require the timely reporting by Bank management of such actions directed
by the

 

     Board to be taken under the terms of this Order;

 

  (c) follow up on any non-compliance with such actions in a timely and
appropriate

 

     manner; and

 

  (d) require corrective action be taken in a timely manner of any
non-compliance with

 

     such actions.

 

32



--------------------------------------------------------------------------------

(6)         This Order is intended to be, and shall be construed to be, a final
order issued pursuant

to 12 U.S.C. § 1818, and expressly does not form, and may not be construed to
form, a contract binding

on the Comptroller or the United States.

(7)         The terms of this Order, including this paragraph, are not subject
to amendment or

modification by any extraneous expression, prior agreements, or prior
arrangements between the parties,

whether oral or written.

IT IS SO ORDERED, this 11th day of May, 2010.

 

/s/ Ronald Schneck for

  Henry Fleming   Director   Special Supervision Division

 

33